
	

113 S2570 IS: Tribal Adoption Parity Act
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2570
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mr. Johnson of South Dakota (for himself, Mr. Inhofe, Ms. Heitkamp, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to recognize Indian tribal governments for purposes of
			 determining under the adoption credit whether a child has special needs.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Tribal Adoption Parity Act.
		
			2.
			Recognizing
			 Indian tribal governments for purposes of determining under the adoption
			 credit
			 whether a child has special needs
			
				(a)
				In
			 general
				Paragraph (3) of section 23(d) of the Internal Revenue
			 Code of 1986 (defining child with special needs) is amended—
				
					(1)
					in subparagraph
			 (A), by inserting or Indian tribal government after the words a State; and
				
					(2)
					in subparagraph
			 (B), by inserting or Indian tribal government after the words such
			 State.
				
				(b)
				Effective
			 date
				The amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
